ACCEPTED
                                                                               04-14-00429-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          7/15/2015 3:45:27 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                          NO. 04-14-00429-CV

                                                       FILED IN
                                                4th COURT  OF APPEALS
                 IN THE COURT OF APPEALS FOR THE SAN ANTONIO,    TEXAS
                FOURTH COURT OF APPEALS DISTRICT07/15/2015 3:45:27 PM
                        SAN ANTONIO, TEXAS          KEITH E. HOTTLE
                                                         Clerk


                  CITY OF SAN ANTONIO, ACTING THROUGH
                CITY PUBLIC SERVICE BOARD OF SAN ANTONIO

                                                       Appellant
                                    v.

                          CASEY INDUSTRIAL, INC.

                                                        Appellee


            On Appeal from the 408th Judicial District Court
                         Bexar County, Texas
                 The Hon. Michael E. Mery, Presiding


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE MOTION FOR REHEARING



TO THE HONORABLE JUSTICES OF THE COURT:

     Appellee Casey Industrial, Inc. respectfully files this motion

requesting that the time for filing a motion for rehearing and motion for

reconsideration en banc be extended thirty (30) days to August 17, 2015 (30

days falling on Saturday, August 15, 2015). As good cause, Appellee would

show the following:
                                     I.

     This Court issued its opinion and judgment on July 1, 2015, making

the motion for rehearing due July 16, 2015. No previous extensions of time

to file this motion have been requested or granted.

                                    II.

     At the time the opinion issued, I had prior commitments that

prevented immediate work on and completion of a motion for rehearing by

the current deadline, including but not limited to:     (1) extensive legal

research for purposes of preparing dispositive motions in Maricela

Aguirre, et al. v. Compass Well Services, LLC, et al., Cause No. C-5481-14-

G, pending in the 370th Judicial District Court, Hidalgo County, Texas; (2)

extensive legal research and briefing in preparation of a response to a

motion for rehearing City of Houston, et al. v. Little Nell Apartments, LP,

et al., No. 14-0473, pending in the Supreme Court of Texas; and (3) legal

research in opposition to a Motion to Disqualify and potential mandamus

in Jimmy Martinez v. H.E. Butt Grocery Company, et al., Cause No. 2013-

CI-04168, pending in the 408th Judicial District Court, Bexar County,

Texas.

     This extension is not sought for purposes of delay, but is needed as a

result of the previously mentioned deadlines and commitments.



                                     2
     For these reasons, Appellee Casey Industrial, Inc. prays that this

motion be granted and that the time for filing its motion for rehearing be

extended thirty (30) days to August 17, 2015.

                                   Respectfully submitted,

                                   /s/ Nissa M. Dunn
                                   NISSA M. DUNN
                                   State Bar No. 14766450
                                   HOUSTON DUNN, PLLC
                                   4040 Broadway, Suite 440
                                   San Antonio, Texas 78209
                                   Telephone: (210) 775-0881
                                   Fax: (210) 826-0075
                                   nissa@hdappeals.com

                                   JOHN C. HOWELL
                                   State Bar No. 10101650
                                   ALLEN STEIN & DURBIN, P.C.
                                   6243 IH-10 West, Suite 700
                                   San Antonio, Texas 78201-2092
                                   Telephone: (210) 734-7488
                                   Fax: (210) 738-8036
                                   jhowell@asdh.com

                                   CHRISTOPHER A. WRIGHT
                                   Pro Hac Vice
                                   WATT TIEDER HOFFAR & FITZGERALD, LLP
                                   1215 Fourth Avenue, Suite 2210
                                   Seattle, Washington 98161
                                   Telephone: (206) 204-5800
                                   Fax: (206) 204-0284
                                   cwright@watttieder.com

                                   ATTORNEYS FOR APPELLEE
                                   CASEY INDUSTRIAL, INC.




                                     3
                     CERTIFICATE OF CONFERENCE

     I certify that I contacted appellate counsel for Appellant, Judith R.

Blakeway by e-mail on July 15, 2015, concerning the substance of this

motion. Ms. Blakeway responded that Appellant would not oppose the

motion.



                                               /s/ Nissa M. Dunn
                                              Nissa M. Dunn


                       CERTIFICATE OF SERVICE

     The undersigned certifies that a true and correct copy of this
document has been delivered, pursuant to the Texas Rules of Appellate
Procedure on the 15th day of July, 2015, to the following:

Judith R. Blakeway                            Via E-service and/or E-mail
STRASBURGER & PRICE, LLP
2301 Broadway
San Antonio, Texas 78215
judith.blakeway@strasburger.com

Annalyn G. Smith                              Via E-service and/or E-mail
SCHMOYER REINHARD, LLP
17806 IH-10 West, Suite 400
San Antonio, Texas 78257
asmith@sr-llp.com

                                       /s/ Nissa M. Dunn
                                       NISSA M. DUNN




                                   4